chief_counsel number info release date department of the treasury internal_revenue_service washington d c -------------------------- --------------------- cc psi b1 genin-148259-03 oct uilc we are answering your correspondence requesting relief in order to establish --------------------------------- -------------------------------- ------------------- ---------------------------------- dear taxpayer date as the effective taxable_year for your s_corporation_election although we are unable to respond to your request as submitted this letter provides information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than one million dollars if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any room attn cc pa t p o box ben franklin station washington dc direct to cc psi genin-148259-03 documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items are free and can be ordered by calling the irs also makes information available to small_business taxpayers online at www irs gov businesses small index please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful incidentally the irs has developed two compact discs to help educate small sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passsthroughs and special industries enclosures announcement revproc_2003_1
